Citation Nr: 0603448	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  96-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for dysthymic disorder with major depression, from September 
1, 1994 to May 6, 1998.

2.	Entitlement to a rating higher than 30 percent for the 
dysthymic disorder with major depression as of May 7, 1998.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1975 to 
August 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from December 1994 and April 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The December 1994 decision granted 
service connection for dysthymia with major depressive 
episodes and assigned an initial 10 percent rating 
retroactively effective from September 1, 1994.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In November 1998, the Board remanded the claim for a higher 
initial rating for the psychiatric disability to the RO for 
the veteran to undergo another VA examination.  Also noted 
was that the record presented an additional issue of 
entitlement to a TDIU that was inextricably intertwined with 
the claim for increase (see, e.g., Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996)).  The TDIU claim, however, was not yet 
in appellate status, and the Board requested that the RO 
obtain further information concerning the veteran's 
occupational adaptability prior to its initial adjudication 
of this new claim.  

In the more recent April 2000 decision mentioned, the RO 
granted a higher 30 percent rating for the veteran's 
psychiatric disability, effective May 7, 1998, and denied his 
claim for a TDIU.  The RO also issued a supplemental 
statement of the case (SSOC) discussing the decisions 
concerning these claims and then returned the case to the 
Board for further appellate review.  Although the RO has 
granted a higher 30 percent rating for the veteran's 
psychiatric disability during the pendency of his appeal, he 
has nonetheless requested an even higher rating with regard 
to the entire period since the effective date of the grant of 
service connection.  See AB. v. Brown, 6 Vet. App. 35, 39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise).  
In December 2002, the Board undertook additional development 
of this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
However, in May 2003, the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) invalidated the portion of 38 
C.F.R. § 19.9 providing that the Board could develop and 
consider additional evidence without having to remand the 
case to the RO.  Consequently, in November 2003 the Board 
remanded the case to the RO (via the Appeals Management 
Center (AMC)) to consider any additional evidence that had 
been obtained, and to readjudicate the claims on appeal.  The 
AMC thereafter continued the denial of the veteran's claims, 
as reflected in a November 2004 SSOC, and the case was then 
returned to the Board.  Also, as a final preliminary matter, 
in May 2004, the case was transferred to the RO in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	From September 1, 1994 until May 6, 1998, the veteran's 
dysthymic disorder with major depression did not result in 
definite industrial impairment; and for the period from 
November 7, 1996 to May 6, 1998, during which the revised 
rating criteria for the evaluation of mental disorders is 
applicable, his condition did not result in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but rather, involved mild or transient symptoms that 
led to occupational impairment only during periods of 
significant stress.  

3.	From May 7, 1998 to July 19, 2005, the veteran's dysthymic 
symptoms did not result in considerable industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity.

4.	Since the July 20, 2005 date of the veteran's most recent 
VA examination, his psychiatric disability has involved 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial or circumlocutory speech, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

5.	The veteran's service-connected disabilities are not of 
such a nature or severity as to render him unable to secure 
and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
10 percent for dysthymic disorder with major depression from 
September 1, 1994 to May 6, 1998.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.126(a), 4.130 and 4.132, Diagnostic Codes 9405 (in 
effect prior to November 7, 1996) and 9433 (in effect since 
November 7, 1996).

2.	The criteria also are not met for a rating higher than 30 
percent for the dysthymic disorder with major depression from 
May 7, 1998 to July 19, 2005.  38 U.S.C.A.  §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.126(a), 4.130 and 4.132, Diagnostic Codes 9405 (in effect 
prior to November 7, 1996) and 9433 (in effect since November 
7, 1996).

3.	However, the criteria are met for a 50 percent rating, but 
no higher, for the dysthymic disorder with major depression 
from July 20, 2005 onward.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.126(a), 4.130 and 4.132, Diagnostic Codes 9405 (in effect 
prior to November 7, 1996) and 9433 (in effect since November 
7, 1996). 

4.	The criteria are not met for a TDIU.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the veteran has received thorough and detailed 
notification of the evidence needed to substantiate the 
matters on appeal.  In a June 2002 letter, the RO informed 
the veteran of the recent enactment of the VCAA.  This 
correspondence also informed him of the evidence needed to 
support his claims that was not on record at the time of the 
letter, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  More 
recently, a January 2004 letter sent to the veteran contained 
substantially similar information with respect to the 
procedures for the evidentiary development of his claims.  

Additionally, the veteran has been provided with the 
September 1995 statement of the case (SOC), and numerous 
SSOCs (dated from February 1997 up until August 2005), that 
duly informed him of the specific type of evidence that would 
be needed to substantiate the claims.  The November 2004 SSOC 
in particular, clearly noted the criteria for the evaluation 
of psychiatric disorders under both the former and revised 
rating criteria, as well as that for establishing entitlement 
to a TDIU.   

The information contained in the above letters sent to the 
veteran is sufficient to meet the first three elements of 
adequate VCAA notice outlined in 3.159(b)(1) and Pelegrini 
II.  That notwithstanding, however, none of the above 
documentation contains the specific language of the "fourth 
element" mentioned above.    

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although neither the June 2002 or January 2004 letters 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  The June 2002 VCAA letter 
requested that the veteran send information describing 
additional evidence or the evidence itself to the RO.  And 
the January 2004 correspondence likewise informed the 
veteran that he had a full period of up to one-year within 
which to submit additional evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant. The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this case, the above notice letters were each provided to 
the veteran after the December 1994 and April 2000 rating 
decisions which represent the RO's initial adjudication of 
the matters on appeal.  However, these rating actions were 
each issued prior to the enactment of the VCAA.  So it was 
not possible for VA to comply with the requirement that VCAA 
notice precede the initial RO adjudication because the 
initial decisions were issued before the VCAA even existed.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notices were 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that she is not prejudiced.  
See Mayfield v. Principi, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right to as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Moreover, the veteran had ample opportunity to respond to the 
June 2002 and January 2004 VCAA letters in this case, in 
advance of the RO's issuance of the August 2005 SSOC.  
Following his receipt of the above letters, the veteran 
submitted a copy of an August 2003 letter from Dr. C. 
Brockunier, and personal statements dated in May and July 
2004.  He has not notified VA of any additional outstanding 
evidence relevant to his claims.  So under these 
circumstances, the Board finds that the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of [his] claim by VA," and thus, "essentially 
cured the error in the timing of notice."  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  In this regard, the RO has obtained the 
veteran's VA outpatient treatment records from the 
Jacksonville Outpatient Clinic and the Fredericksburg 
Community Based Outpatient Clinic, and has arranged for him 
to undergo numerous VA examinations in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The RO has also obtained a copy of the 
veteran's VA vocational rehabilitation training file (in 
accordance with the Board's November 2003 remand request).  
The veteran himself has submitted a March 1997 letter from 
his employer, an August 2003 letter from Dr. C. Brockunier, 
and personal statements.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claims.  38 C.F.R. § 20.700(a).  There is no also 
indication that there is any additional relevant evidence 
that the RO has not yet obtained in connection with the 
veteran's claims.   

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

A.	Higher Rating for Dysthymic Disorder with Major Depression

Factual Background

On VA examination in November 1994 for mental disorders, the 
veteran reported experiencing irritability, low energy, poor 
concentration, and difficulty falling asleep.  He stated that 
he tended to be rather pessimistic, and to brood about the 
past.  Mental status examination revealed that the veteran 
was appropriately attired, and very neatly groomed.  
Psychomotor activity was about average.  He was attentive, 
well-oriented, and cooperative.  His memory for both recent 
and remote events appeared to be good.  He had no problems 
with his cognitive functions, and showed good discrimination 
and abstraction.  His vocabulary and fund of information was 
commensurate with his schooling and experience.  His speech 
was controlled and well organized, but did become pressured 
when he started his narrative about certain events from 
during service.  There was no looseness of association, and 
no grossly bizarre ideation.  The veteran expressed feelings 
of insignificance and lack of self-confidence, but denied any 
suicidal ideation.  Mood was still mildly depressed.  Affect 
was congruent with mood.  Judgment and insight were intact.  

The examiner rendered a diagnosis of dysthymic disorder, 
chronic, with major depressive episodes, in partial remission 
with medication; and a cluster-B mixed personality disorder, 
with obsessive-compulsive features.  Also assigned was a 
Global Assessment of Functioning (GAF) score of 70, with only 
mild symptoms, and only mild difficulty in social and 
occupational functioning, while under treatment and taking 
medication.

In a December 1994 rating decision, the RO granted service 
connection for dysthymia with major depressive episodes, and 
assigned an initial 10 percent rating effective from 
September 1, 1994.  The RO also denied a separate claim for 
service connection for a personality disorder.  

Records from the Jacksonville OPC dated from September 1994 
to December 1996, include a March 1995 report of a 
consultation with a VA social worker which notes that he 
continued to complain of depression, frustration, and 
irritability.  He reported having recently had a disagreement 
with his wife.  The clinical assessment was of major 
depressive disorder.  Subsequent reports from this facility 
note an ongoing assessment of depressive disorder, as well as 
personality disorder and marital relational problems.  

In the report of a January 1997 VA examination, it was noted 
that the veteran complained of depression on an intermittent 
basis since 1989, and additional symptoms of insomnia, lack 
of motivation, and fatigue.  On mental status evaluation, the 
veteran was appropriately dressed, and there were no 
abnormality of posture or gait noted.  His mood was slightly 
depressed.  His affect was appropriate.  There was no 
evidence of auditory or visual hallucinations, perceptual 
deficits, or psychosis.  There was also no evidence of 
pressured speech, flight of ideas, or thought blocking.  The 
veteran was oriented to time, place, and person.  Memory was 
intact for immediate, recent, and remote events.  He was not 
currently suicidal or homicidal.  The impression was of major 
depression, chronic, without psychotic features, with 
melancholia.  The examiner further noted that the veteran was 
competent to handle his own affairs, and was capable of 
gainful employment by his own account.  He also provided a 
current GAF score of 75, from depression alone.

In a March 1997 letter, the veteran's employer at a large 
retail store (the veteran is still with this company, but has 
since transferred to a different location) stated that the 
veteran was originally hired in October 1994, laid off in 
January 1995, and later assigned to a regular part-time 
service/maintenance position since August 1995.  He had 
remained part-time up until the present.  It was further 
noted that the veteran's request to be placed full time could 
not then be granted, in part because when the veteran had 
recently increased his schedule to 30-40 work hours per week, 
even though he gave his full effort he had tired quickly.  
The more tired he became, the more his accuracy rate 
decreased, and this began to cause customer service problems.  
As a result, the veteran's work schedule had been limited to 
five hours per day, from four to five days per week, and the 
veteran appeared to operate at his optimum with this 
schedule.  Also noted was that limited tasking was helpful to 
maximize his memory, since the veteran's overload level at 
least to that point would not allow for greater tasking.  

The report of a May 1998 medical evaluation conducted at a 
Naval Hospital in Jacksonville, notes that the veteran had 
been treated for psychiatric problems at VA medical 
facilities since discharge from service.  In the early stages 
of his therapy, he was having difficulty functioning at his 
work due to poor concentration, memory problems, anxiety, and 
a suspicion of being watched.  He had also experienced 
marital difficulties, including loss of intimacy.  He 
admitted to having suicidal thoughts, but no plans.  A mental 
health evaluation showed that the veteran's responses to the 
examination were appropriate.  There was no visible dysphoria 
in his responses or appearance.  His thought patterns were 
organized, with no evidence of loosening of associations or 
thought blocking.  There was evidence of mild psychomotor 
retardation.  His affect was compatible with moderate 
depression.  There was no impairment of memory or cognition.  
He denied any perceptual disturbances.  His insight into his 
current psychiatric problems was partially impaired.  His 
social judgment was grossly intact, with no evidence of 
misconduct.  The veteran's current condition was summarized 
as the manifestation of remissions and relapses of major 
depression, with clear-cut evidence of major depressive 
symptoms including sleep difficulties, anhedonia, decreased 
sexual response, feelings of helplessness, and frustration.  
It was noted that his impairment for social and industrial 
adaptability was severe.  

On examination again in February 1999, the veteran reported 
having decreased energy, anhedonia, decreased sleep, and past 
suicidal ideation.  He denied any current suicidal ideation, 
or auditory or visual hallucinations or delusions.  It was 
noted objectively that his speech was coherent and goal-
oriented with no looseness of association or flight of ideas, 
but circumstantial about all the stresses that he went 
through in the Navy and the current stresses with his 
marriage.  He denied current suicidal or homicidal ideation.  
He denied auditory or visual hallucinations or delusions.  He 
was oriented in all three spheres.  His memory and cognitive 
abilities appeared intact.  His insight and judgment were 
fair.  

The diagnosis was dysthymic disorder; and a history of major 
depressive disorder.  A GAF was assigned of 55 currently, and 
55 over the last year.  The examiner further noted that the 
veteran became depressed during his last two years in the 
Navy, and that he believed the veteran at that time met the 
criteria for a major depressive disorder.  He stated that 
this disorder had continued up until the present, although 
the veteran was not completely disabled, and was still able 
to work some hours.  As a result, the current diagnosis was 
dysthymia.  Also, since the veteran had started taking an 
antidepressant, his symptoms had decreased significantly.

In an April 2000 rating action, the RO granted a higher 30 
percent rating for the veteran's service-connected dysthymic 
disorder with major depression, effective from May 7, 1998.  

Thereafter, a September 2000 examination report indicates 
that the veteran reported that although medication had helped 
him from falling back into a major depressive episode, he 
still was not the same as prior to working in the Navy.  The 
examiner noted with regard to the veteran's medical history, 
that he seemed to have experienced several episodes of major 
depression up until a few years ago when he had become 
stabilized, but that he had experienced chronic depression 
since then with mild depressed mood, no sexual drive, 
anhedonia, and social isolation.  Objectively, the veteran 
was casually dressed, with mild to moderate psychomotor 
retardation.  Speech was somewhat shaky but of a normal rate, 
tone and volume.  Mood was mildly depressed.  Affect was non-
congruent.  Thought process was linear.  Thought content had 
no suicidal or homicidal ideation.  There was no psychosis 
reported or observed.  The diagnosis was dysthymia, and major 
depressive disorder in remission.  A GAF was assigned of 60.  
The examiner observed that the veteran had signs of recurrent 
major depressive episodes up until starting on medication 
four to five years ago, with no major depressive episodes in 
the past couple of years, but that he did seem to experience 
chronic dysthymia in between these episodes.  It was noted 
that the veteran was employed, but he did have fatigue and 
sleep problems that impaired occupational functioning.  

Treatment records from the Jacksonville OPC dated from 
October 2000 to November 2002, note ongoing assessments of 
major depressive disorder, and partner relationship problems.  

The veteran underwent examination again in April 2003.  At 
this time, it was noted that recently, medication had helped 
his depression, irritability, and concentration problems.  On 
mental status examination, the veteran presented with some 
impairment of communication due to circumstantial and 
tangential thinking.  He had to be redirected several times 
because of supplying irrelevant information and not coming 
back to the original question.  He did not appear psychotic, 
and although he claimed he had had visions in the past from 
God, he did not think these were hallucinations.  He did have 
some illusions of moving objects in his peripheral field.  He 
did not appear to be psychotic, and did not present any 
delusional material.  He denied being suicidal or homicidal.  
He was able to maintain his own hygiene, and was oriented as 
to person, place, and time.  His short-term memory appeared 
intact.  Although he was very verbose, his thought processes 
were logical.  He admitted to depressed mood which was 
alleviated on medication.  He did have intermittent 
awakening, but received about six hours of sleep on average, 
and as a result, his sleep was mildly impaired even on the 
medication.  He did have an increase in interest in things 
that gave him pleasure, which also was a sign of reduced 
depressive symptoms.  

The diagnosis was major depressive disorder, recurrent, 
moderate (in partial remission); and passive dependent 
personality traits, and obsessive compulsive style.  The 
examination provider further indicated that a diagnosis of 
dysthymic disorder was not offered because there was no 
evidence of a full recovery from major depressive disorder, 
which was required for at least two months before a diagnosis 
of dysthymic disorder was appropriate.    

Records from the Fredericksburg CBOC dated from July 2002 to 
May 2005, include the report of a July 2004 psychiatrist's 
clinical assessment of major depressive disorder, recurrent.  
A more recent treatment report dated in April 2005, notes an 
assessment of major depressive disorder, schizotypal vs. 
delusional disorder.

The report of a July 2005 VA examination indicates that the 
veteran was taking anti-depressant and anti-anxiety 
medications, and that his current psychiatric complaints were 
frequent headaches, decreased sleep, depression, decreased 
energy, anxiety, and anhedonia.  A psychiatric examination 
revealed that the veteran was neatly groomed and 
appropriately dressed.  Psychomotor activity and speech were 
unremarkable.  The veteran's overall mood was dysphoric.  His 
affect was flat.  There was no obvious impairment in 
attention or concentration.  His thought process was logical, 
goal-directed, and relevant, and thought content was 
unremarkable.  There were no apparent delusions.  Judgment 
and insight were intact.  He had a moderate sleep impairment, 
which interfered with his level of daily activity.  There 
were no hallucinations.  The veteran did report having 
periods of intense anxiety, which appeared to be panic 
attacks, about once every two weeks.  Impulse control was 
good.  There were occasional suicidal thoughts, but never a 
plan, secondary to his religious beliefs.  Memory for both 
recent and remote events was normal.  He also reported that 
he was employed part-time, and that the time lost from work 
during the last 12-month period was less than 1 week.  He 
stated that problems related to occupational functioning 
included decreased concentration, and poor social 
interaction.    

The diagnosis was major depressive disorder, recurrent, 
severe with psychotic features; and schizotypal traits.  The 
examiner assigned a GAF score of 50.  He further noted in 
regard to the veteran's functional status and quality of 
life, that he was able to work less hours with less ability 
due to depression/decreased energy, had very limited social 
interaction, slept poorly, was anxious, and experienced pain 
with increased stress.  Also noted was that the veteran's 
depressive symptomatology continued to negatively impact his 
functional status and quality of life, including his ability 
to maintain gainful employment, and that he was currently 
working in a part-time position in which it was difficult for 
him to function secondary to depressive disorder.  
Additionally, the effects of psychiatric impairment on social 
and occupational functioning were listed as: decreased 
efficiency, always, moderate; decreased productivity, always, 
moderate; decreased reliability, frequent, moderate; 
inability to perform work tasks, frequent, moderate; and 
impaired work, family, and other relationships, always, 
severe.  

The veteran's VA vocational rehabilitation training file 
reflects that in May 2003, his claim for vocational 
rehabilitation and employment services was denied because of 
the fact that had been employed at the same company since at 
least 1997, and he did not appear to need vocational training 
at that time.  The veteran thereafter forwarded some 
additional information to the RO in support of his claim for 
vocational rehabilitation benefits.  However, in September 
2005, he withdrew this claim.  

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R.    
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

In this case, the RO initially evaluated the veteran's 
dysthymic disorder with major depressive episodes as 10 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9405 (1994), for the evaluation of dysthymic disorder; 
adjustment disorder with depressed mood; and major depression 
without melancholia.  Effective November 7, 1996, the 
pertinent rating criteria governing the evaluation of mental 
disorders were revised.  See 61 Fed. Reg. 52,695-52,702 
(October 8, 1996) (codified at 38 C.F.R. § 4.130).  In 
particular, the applicable diagnostic code for dysthymic 
disorder was renumbered as DC 9433, and this disability was 
to be evaluated under a new General Rating Formula for Mental 
Disorders.  The actual substantive provisions of both the 
former and revised rating criteria are set forth in more 
detail below.  

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Under the rating criteria in effect prior to November 7, 
1996, DC 9405 provided that a noncompensable rating was 
warranted when there were neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability. 

A 10 percent evaluation for depressive neurosis was warranted 
with less than the criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Also, the term 
"definite" for purposes of the evaluation of mental 
disorders has since been defined as representing a level of 
social and industrial inadaptibility that is "distinct, 
unambiguous, and moderately large in degree," or in other 
words, "more than moderate but less than rather large."  
Hood v. Brown, 4 Vet. App. 301 (1993); VAOGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).

A 50 percent evaluation was warranted for considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1994).    

Under the revised rating criteria (in effect as of November 
7, 1996), the General Rating Formula for Mental Disorders 
provides that a noncompensable evaluation is warranted where 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is demonstrative of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9433 (2005).

Legal Analysis

1.	Higher Initial Rating from September 1, 1994 to May 6, 
1998

The medical evidence of record during the time period under 
consideration does not support the assignment of an initial 
rating higher than 10 percent for the veteran's service-
connected dysthymic disorder with major depression.  The 
Board's analysis of this issue has included consideration of 
the former version of the rating criteria from the September 
1, 1994 effective date of the grant of service connection up 
until November 7, 1996 (the date of the regulatory revision 
to the rating criteria for mental disorders).  Also, both the 
former and revised criteria have been utilized for the 
remaining time frame from November 7, 1996 to May 6, 1998, as 
the former criteria may still be applied following the 
effective date of the new criteria.     

With regard to the evaluation of the veteran's psychiatric 
disability prior to the November 7, 1996 regulatory revision, 
the former rating criteria provides that the next higher 
rating of 30 percent is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  See DC 9405.  

The relevant evidence during this period does not show that 
the veteran had a definite level of impairment (i.e., "more 
than moderate but less than rather large").  The report of 
the veteran's November 1994 VA examination indicates that his 
memory for both recent and remote events appeared good, 
cognitive function was normal, and speech was controlled and 
well-organized (and only became pressured when he discussed 
events from service).  His mood was noted to be mildly 
depressed.  He also stated that he was working part-time at a 
large retail store.  The examiner diagnosed dysthymic 
disorder, chronic, with major depressive episodes, in partial 
remission with medication.  He then assigned a GAF score of 
70, which he stated corresponded to only mild symptoms, and 
only mild difficulty in social and occupational functioning, 
while under treatment and taking medication.  Such a GAF 
score is generally consistent with mild impairment under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) 
(providing, in pertinent part, that a GAF score of 61 to 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.).

Thereafter, outpatient treatment reports from the 
Jacksonville OPC note continued complaints of depression and 
irritability, and some marital relational problems, with an 
ongoing clinical assessment of major depressive disorder, 
although no additional psychiatric symptoms observed since 
the last examination.       

The Board finds that the above evidence does not reflect the 
degree of severity that would warrant a higher 30 percent 
rating, for a definite degree of impairment.  Rather, these 
symptoms are most consistent with the current 10 percent 
evaluation, which under the former criteria is assigned where 
there is emotional tension or other evidence of anxiety that 
produces mild social and industrial impairment.  See DC 9405 
(1994).  Thus, no more than a 10 percent rating is warranted 
from September 1, 1994 to November 6, 1996.  

In reference to the remaining period from November 7, 1996 to 
May 6, 1998, no higher rating is available under either the 
former or revised rating criteria, both of which may be 
applied therein.  Under the revised criteria, a 30 percent 
evaluation may be assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  DC 9433 (as in effect since 
November 7, 1996).   

The medical findings that address the extent of the veteran's 
psychiatric impairment at this time, include the report of a 
January 1997 VA examination, which notes that the veteran 
reported that he continued to work on a part-time basis.  A 
mental status examination revealed that his mood was slightly 
depressed.  Additional findings though included that his 
affect was appropriate, and that he did not suffer from 
hallucinations, perceptual deficits, psychosis, or pressured 
speech.  Memory was intact for recent and remote events.  The 
diagnosis was major depression, chronic, without psychotic 
features, with melancholia.  Also, a GAF was assigned of 75.  
See DSM-IV (A GAF score of 71 to 80 indicates the examinee 
has, if any, only transient symptoms or expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.).  
The examiner also noted that the veteran was capable of 
gainful employment by his own account.       

The veteran has also provided a March 1997 letter from his 
employer which states that he was considered capable of 
employment solely on a part-time basis due to limitations on 
occupational impairment.  And although this correspondence 
would initially suggest greater industrial impairment than 
that noted by the January 1997 examiner, this psychiatrist's 
findings are determinative on the question of occupational 
adaptability.  Significantly, the letter from the veteran's 
employer does not relate any loss in productivity to an 
identifiable psychiatric illness, but states that he had some 
limitations in energy and multi-tasking ability -- and in any 
event, this individual could not provide a competent opinion 
on employability due to service-connected disability, absent 
any showing that he has medical background and expertise.  
See e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See, too, Layno v. Grown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995).  

Hence, the extent of the social and/or occupational 
impairment shown from November 7, 1996 to May 6, 1998, as 
well as the objective psychiatric symptoms noted, does not 
correspond to a rating in excess of 10 percent, under either 
the former or revised criteria.  Accordingly, no higher than 
a 10 percent rating is warranted for the entire time period 
from September 1, 1994 to May 6, 1998.

2.	Higher Rating from May 7, 1998 to July 19, 2005

Based upon the relevant evidence since May 7, 1998, the Board 
finds that a rating in excess of the currently assigned 30 
percent evaluation is not warranted for the time period up 
until July 19, 2005.  As discussed in further detail in the 
next section, the Board has determined that a 50 percent 
rating, but no higher, is warranted for the veteran's 
psychiatric disability from July 20, 2005 onward.

Regarding the time frame under consideration for which a 30 
percent evaluation remains the appropriate disability rating, 
the former and revised rating criteria once again have each 
been considered.  Under the former criteria, a 50 percent 
evaluation is warranted for considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the veteran's reliability, flexibility and 
efficiency levels must be so reduced as to result in 
considerable industrial impairment.  DC 9405.

The revised criteria provides that a 50 percent rating is 
demonstrative of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  DC 
9433.

During the period under consideration, the veteran underwent 
a May 1998 evaluation at a Naval Hospital (to determine if he 
should remain on temporary disability retirement leave), at 
which time his affect was compatible with moderate 
depression, his insight into his condition was somewhat 
impaired, and he admitted to some suicidal thoughts although 
with no plan.  There was no impairment of memory or 
cognition, social judgment was intact, and thought patterns 
were organized.  The summary of the veteran's condition was 
of remissions and relapses of major depression, with evidence 
of sleep difficulties, anhedonia, decreased sexual response, 
feelings of helplessness, and impairment of social and 
industrial adaptability that was severe.    

Notwithstanding these observations, approximately six months 
later, in February 1999, the veteran underwent another VA 
psychiatric examination which showed that his memory and 
cognitive abilities appeared intact, and insight and judgment 
were fair.  His speech was coherent and goal-oriented, and 
became circumstantial only when discussing past stressful 
events.  He denied any suicidal ideation, or hallucinations 
or delusions.  The examiner diagnosed dysthymia, and noted 
that the veteran was not completely disabled and could work 
at least some hours, and that his symptoms had decreased 
significantly since taking an antidepressant.  These findings 
overall tend to show that any increase in severity noted in 
May 1998, had subsided to some extent.  Also, the report of 
the above VA examination, for compensation and pension 
purposes, represents the most probative evidence of record as 
to the degree of psychiatric impairment up to this time 
period.       

The results of the veteran's subsequent examination in 
September 2000, also do not establish an increase in severity 
of his disability that would warrant any higher evaluation.  
It was noted that the veteran's mood was mildly depressed, 
and speech was somewhat shaky but otherwise normal.  Thought 
process was linear, and negative for suicidal or homicidal 
ideation.  No psychosis was reported or observed. The 
diagnosis was dysthymia, and major depressive disorder in 
remission.  The veteran was noted to be employed, with some 
fatigue and sleep problems that impaired occupational 
functioning.   

Thereafter, on examination in August 2003, it was noted that 
medication had recently helped his depression, irritability, 
and concentration problems.  There were some signs of 
circumstantial and tangential thinking -- that 
notwithstanding, the veteran did not appear psychotic, or to 
have delusions or hallucinations.  He denied being suicidal 
or homicidal.  He veteran admitted to a depressed mood, but 
stated that this was alleviated on medication.  Sleep was 
impaired, though mildly.  Notably, the veteran had an 
increase in things that gave him pleasure, which was 
considered a sign of reduced depressive symptoms.  The 
diagnosis was major depressive disorder, recurrent, moderate 
(in partial remission).    

The above findings do not establish that a rating higher than 
30 percent is warranted under either the former or revised 
rating criteria.  With respect to the former criteria, the 
veteran has not been shown to have considerable social and 
industrial impairment, which would correspond to a higher 50 
percent rating under the former criteria.  He also has not 
demonstrated occupational and social impairment with reduced 
reliability and productivity (due to symptoms such as 
flattened affect, panic attacks more than once a week, or 
impairment of short- and long-term memory), the requirement 
for a 50 percent rating under the revised criteria.  In this 
regard, he has shown signs of circumstantial speech at times; 
however, this has occurred primarily when discussing 
stressful events from service and at present.  And while his 
dysthymic disorder in itself represents a disturbance of 
motivation and mood, this disorder has been characterized as 
mild to moderate in degree.  

Moreover, the assigned GAF scores for the time period in 
question are also consistent with a 30 percent evaluation.  
Here, the GAFs provided by the VA examiners in connection 
with the veteran' claim were, in February 1999, a GAF score 
of 55; in September 2000, a score of 60; and in April 2003, a 
score of 65.  Under the DSM-IV, a GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  The GAFs 
therefore do not support any higher rating than that which 
corresponds to the veteran's objective symptoms.  

Thus, the assigned 30 percent evaluation remains appropriate 
from May 7, 1998 up until July 19, 2005.

3.	Higher Rating since July 20, 2005

In view of the results of the veteran's most recent VA 
psychiatric examination, a higher evaluation of 50 percent is 
warranted from July 20, 2005, the date on which such 
examination was conducted.  

The examination report indicates the veteran's overall mood 
was dysphoric, and his affect was flat.  He also had moderate 
sleep impairment that interfered with his level of daily 
activity.  He reported having periods of intense anxiety 
about once every two weeks, which the examiner noted appeared 
to be panic attacks.  There were occasional suicidal 
thoughts, although no plan secondary to the veteran's 
religious beliefs.  The examiner diagnosed major depressive 
disorder, recurrent, severe with psychotic features, and 
further observed that he was able to work fewer hours due to 
depression; that depressive symptomatology negatively 
impacted his functional status and ability to maintain 
gainful employment, and also led to a moderate decrease in 
productivity, efficiency, and ability to perform work-related 
tasks and severe impairment in social relationships.    

These findings are consistent with a 50 percent rating under 
the revised rating criteria, for occupational and social 
impairment with reduced reliability and productivity, based 
upon consideration of the symptoms that are noted above.  It 
is also noted, however, that the veteran's service-connected 
psychiatric disability has not met the requirements for a 
higher rating under any version of the applicable rating 
criteria.  He has not been shown to have symptoms listed 
under the criteria for the next higher 70 percent rating 
under the revised criteria, such as obsessive rituals, 
intermittently illogical or irrelevant speech, impaired 
impulse control, or near-continuous panic or depression 
affecting the ability to function independently. He also has 
not demonstrated severe impairment in the ability to obtain 
or retain employment, which would be required for a 70 
percent rating under the former criteria.  Hence, a 50 
percent, but no higher rating, is warranted for the veteran's 
dysthymic disorder with major depression, since July 20, 
2005.  


4.	Extraschedular Consideration

Finally, the potential application of the various other 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered - including 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  But since the effective date of the 
grant of service connection, the veteran's dysthymic disorder 
with major depression has not been shown to have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings.  The 
evidence reflects that he has continued to work on at least a 
part-time basis for the same employer since his separation 
from military service.  Further discussion with regard to his 
level of employability is set forth below in the Board's 
consideration of his purported entitlement to a TDIU.  His 
disability also has not necessitated frequent periods of 
hospitalization (the overwhelming majority of his treatment 
and evaluation has been on an outpatient, as opposed to 
inpatient, basis).  Nor has his disability otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



B.	TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) -- 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran's service-connected for dysthymic disorder with 
major depression, which he has alleged as the primary 
condition that renders him effectively unable to work.  As 
mentioned, this disability initially was evaluated as 10-
percent disabling from September 1, 1994 and then assigned a 
higher 30 percent rating effective May 7, 1998.  And in this 
decision, the Board is assigning a higher 50 percent rating 
as of July 20, 2005.  The veteran's other two service-
connected disabilities are a hiatal hernia with 
gastroesophageal reflux, and bilateral heel spurs, each of 
which have been assigned noncompensable (i.e., 0 percent) 
evaluations.  Thus, he does not meet the threshold minimum 
schedular rating requirements for a TDIU, as he does not have 
a single disability that is evaluated as 60 percent or more 
disabling, and further, regardless of the fact that his 
psychiatric disability may now be evaluated at 50 percent 
(from July 2005), he clearly does not have sufficient 
additional disability for a combined rating of at least 70 
percent. 

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU -- 
meaning, at least at the moment, he can only receive this 
benefit if it is determined that he is nonetheless 
unemployable due to the severity of his service-connected 
disabilities, see 38 C.F.R. § 4.16(b), or that his case 
otherwise presents such an exceptional circumstance that he 
is entitled to extra-schedular consideration.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases, as 
mentioned, is a finding, for example, that there have been 
frequent periods of hospitalization or marked interference 
with employment (i.e., beyond that contemplated by the rating 
currently assigned) to render impractical the application of 
the regular schedular standards.

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an "occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinki, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  

In this instance, there is substantial evidence in the record 
establishing that the veteran has been employed on at least a 
part-time basis with the same employer, a large retail store, 
since the time of his separation from service, a period of 
over a decade.  A March 1997 letter from his employer 
indicates his work schedule was scaled back to about five 
hours, four to five days per week, due to some concerns about 
his level of occupational functioning with a more involved 
schedule.  But his reported history on VA examinations and 
statements as to his employment history reveal that on more 
than one occasion since then he has worked up to 40 hours 
per week, in particular during holidays.  Regardless of the 
specific arrangements of his work schedule, the fact remains 
that he continues to be employed at this position, with a 
schedule of at least 15 to 20 hours per week.  There is no 
indication that his job position consists of sporadic 
occupational tasks, or diminished remuneration such that it 
would not fall within the category of substantially 
gainful employment.

There is also no opinion of record from a physician or other 
treatment provider, to the effect that the veteran is 
unemployable due to one or more service-connected 
disabilities.  The VA examiners that have addressed the 
impact of his dysthymic disorder and/or major depression upon 
his occupational functioning, including most recently the 
July 2005 examiner, have observed some impairment in this 
regard, but ultimately have each noted that he has been 
employed at the same job on a 
long-term basis.  He also has not claimed, nor does the 
record otherwise reflect, that either his service-connected 
hiatal hernia or bilateral heel spurs have contributed to an 
inability to remain employed.    

The RO has obtained a copy of the veteran's file in 
connection with his claim for vocational rehabilitation 
training, which reflects that in May 2003 his claim for 
vocational rehabilitation services was denied because of the 
fact that he had been employed at the same company since at 
least 1997, and he did not appear to need vocational training 
at that time.  Additionally, his VA outpatient treatment 
records show that he has previously completed numerous 
secondary education courses, and more recently has taken a 
class involving computer skills from a local college that, in 
turn, enhances his overall occupational qualifications.   

The evidence of record does not establish that the present 
case involves exceptional or unusual circumstances in which 
the combined impact of the veteran's service-connected 
disabilities precludes his securing and maintaining 
substantially gainful employment.  Thus, a TDIU, including on 
an extraschedular basis, is not warranted.

C.	Conclusion

In view of the foregoing, the Board concludes that the claims 
for an initial rating in excess of 10 percent for dysthymic 
disorder with major depression from September 1, 1994 to May 
6, 1998, and for entitlement to a TDIU, must be denied.  As 
for the claim for a rating higher than 30 percent for the 
dysthymic disorder since May 7, 1998, the Board has 
determined that a higher rating must be denied from May 7, 
1998 up until July 19, 2005, but that, resolving all 
reasonable doubt in the light most favorable to the veteran 
(in accordance with 38 C.F.R. § 4.3) a higher 50 percent 
rating is warranted from July 20, 2005 onward.  The award of 
this higher 50 percent rating, effective as of July 20, 2005, 
represents a "staged" rating under Fenderson for the 
veteran's psychiatric disability inasmuch as this increased 
level of compensation is being granted based on changes in 
the overall severity of his condition since the effective 
date of the grant of service connection.  

Moreover, as the preponderance of the evidence is against the 
claims for a higher initial rating from September 1994 to May 
1998, for a higher rating thereafter at least for the period 
from May 1998 to July 2005, and for entitlement to a TDIU, 
the benefit-of-the-doubt rule does not apply with regard to 
these matters.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

An initial rating higher than 10 percent for dysthymia with 
major depression, from September 1, 1994 to May 6, 1998, is 
denied.

A rating higher than 30 percent for the dysthymia with major 
depression, from May 7, 1998 to July 19, 2005, also is 
denied.

But a higher 50 percent rating is granted for the dysthymia 
with major depression, from July 20, 2005 onward, subject to 
the laws and regulations governing the payment of VA 
compensation benefits.  

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


